Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
In the documents filed on 06/02/2022: 
Claim(s) 1-4, 7-12, 14-16  (and by extension its/their dependents) have been amended. 
No claim(s) has/have been canceled. 
Claim(s) 18-20 is/are new. 
Claim(s) 1-20 is/are pending in this application.
Claim(s) 1-20 have been rejected below.
Status of Claims
In the documents filed on 12/20/2019: 
Claim(s) 1-20 is/are pending in this application.
Claim(s) 1-20 have been rejected below.
Response to Arguments
Applicant’s arguments/amendments with respect to the 112 rejection have been considered and have successfully overcome the previous 112 rejection. As such the previous 112 rejection is withdrawn.
Applicant’s arguments have been considered but are moot because the grounds of rejection in the current action does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged the arguments currently presented by applicant.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6-8, 11-12, and 14-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (US 10,543,783).
With respect to claim 1 Wang teaches a modular rack assembly for a selected range of vehicles, the modular rack assembly comprising: 
a rail (Wang Fig. 2 element 80 Col 4:32-53) configured for placement onto a selected vehicle (Wang Fig. 2 element 10, Col 4:32-53) selected from the range of vehicles, the rail having at least one sensor (Wang Fig. 2 element 40 Col 4:32-53) mounted thereon via at least one mounting bracket (Wang 4:32-53 “bracket” not shown in figure);
one or more connectors (Wang Fig. 3, Col 4:11-31 see explanation below) provided on the rail configured to connect to one or more corresponding couplings on the vehicle (Wang Fig. 3, Col 4:11-31 see explanation below), the one or more connectors being communicatively tied to the at least one sensor to send and receive communication via the one or more corresponding couplings when connected thereto (Wang Fig. 3, Col 4:11-31 see explanation below); 
It is noted that although the figures of Wang do not clearly show the connectors/coupling the cited sections teaches: “the camera 40 is operably coupled to the controller 50 utilizing either a wired or wireless technique.” From this it is clear that the system must have connectors provided on the rail which cause the at least one sensor to send and receive communication consistent to what applicant has claimed.
a controller (Wang Fig. 3, element 50, Col 4:11-31) configured to connect to a computer (Wang Fig. 3, Col 4:11-31 “computing device”) within the vehicle, the controller being configured to communicate with the computer and the at least one sensor (Wang Col 4:11-31 note: although the controller and vehicle computer are not disclosed as being separate, it will be understood that the controller is handling the communication with both the sensor and the computer onboard the vehicle); 
the connection of the one or more connectors provided on the rail to the one or more corresponding couplings configured to establish communication between the controller and the computer (Wang Col 4:11-31), such that the controller is configured to send and receive signals to and from the computer and to and from the at least one sensor for controlling operation and driving of the vehicle (Wang Col 4:11-31), 
the at least one mounting bracket including a pivot joint to tilt the at least one sensor (Wang Col 4:32-53), and 
the at least one mounting bracket including a lock to secure the pivot joint in position (Wang Col 4:32-53 note shown in figures but necessary to attach to the rail).

With respect to claim 8 Wang teaches a vehicle comprising 
a computer (Wang Col 4:11-31 computing device); 
one or more couplings (Wang Fig. 3, Col 4:11-31 see explanation below) provided on the vehicle, the one or more couplings being connected to the computer (Wang Fig. 3, Col 4:11-31 see explanation below); 
It is noted that although the figures of Wang do not clearly show the connectors/coupling the cited sections teaches: “the camera 40 is operably coupled to the controller 50 utilizing either a wired or wireless technique.” From this it is clear that the system must have connectors provided on the rail which cause the at least one sensor to send and receive communication consistent to what applicant has claimed.
a modular rack assembly (Wang Fig. 2 element 80 Col 4:32-53) comprising a rail (Wang Fig. 2 element 80 Col 4:32-53) having at least one sensor (Wang Fig. 2 element 40 Col 4:32-53) mounted thereon via at least one mounting bracket (Wang 4:32-53 “bracket” not shown in figure); 
one or more connectors (Wang Fig. 3, Col 4:11-31 see explanation above regarding the connectors/coupling) provided on the rail connected to the one or more couplings on the vehicle (Wang Fig. 3, Col 4:11-31 see explanation above regarding the connectors/coupling), the one or more connectors being communicatively tied to the at least one sensor to send and receive communication via the one or more corresponding couplings (Wang Fig. 3, Col 4:11-31 see explanation above regarding the connectors/coupling); and 
a controller (Wang Fig. 3, element 50, Col 4:11-31) communicatively connected to the computer, the controller being configured to communicate with the computer and the at least one sensor (Wang Col 4:11-31 note: although the controller and vehicle computer are not disclosed as being separate, it will be understood that the controller is handling the communication with both the sensor and the computer onboard the vehicle); 
the connection of the one or more connectors provided on the rail to the corresponding couplings configured to establish communication between the controller and the computer (Wang Col 4:11-31), such that the controller is configured to send and receive signals to and from the computer and to and from the at least one sensor (Wang Col 4:11-31), 
the at least one mounting bracket including a pivot joint to tilt the at least one sensor (Wang Col 4:32-53), and 
the at least one mounting bracket including a lock to secure the pivot joint in position (Wang Col 4:32-53 note shown in figures but necessary to attach to the rail).

With respect to claim 18 Wang teaches a rack assembly, comprising: 
a rail (Wang Fig. 2 element 80 Col 4:32-53) configured for placement onto a vehicle, the rail having at least one sensor (Wang Fig. 2 element 40 Col 4:32-53) mounted thereon via a mounting bracket (Wang 4:32-53 “bracket” not shown in figure) that includes (1) a pivot joint (Wang Col 4:32-53) to tilt the at least one sensor and (2) a lock to secure the pivot joint in position (Wang Col 4:32-53 note shown in figures but necessary to attach to the rail); and 
a connector (Wang Fig. 3, Col 4:11-31 see explanation below) provided on the rail and configured to connect to a coupling on the vehicle (Wang Fig. 3, Col 4:11-31 see explanation below), the connector having a first mating portion and the coupling having a second mating portion configured to connect to the first mating portion (Wang Fig. 3, Col 4:11-31 see explanation below).
It is noted that although the figures of Wang do not clearly show the connectors/coupling/mating potions the cited sections teaches: “the camera 40 is operably coupled to the controller 50 utilizing either a wired or wireless technique.” From this it is clear that the system must have connectors provided on the rail which cause the at least one sensor to send and receive communication and that these wires must have mating portions (ie connections between the wires) consistent to what applicant has claimed.

With respect to claims 2 and 11 Wang teaches a modular rack assembly according to claim 1, wherein the rack comprises a longitudinal track (Wang Fig. 2 element 80 Col 4:32-53), the at least one sensor includes a plurality of sensors, the at least one mounting bracket includes a plurality of mounting brackets (Wang Col 1:6-12 “at least one video camera” would include multiple sensors and mounting brackets), each mounting bracket from the plurality of mounting brackets is attached to a sensor from the plurality of sensors, and each mounting bracket from the plurality of mounting brackets is configured for longitudinal movement along the longitudinal track for placement on the rail (Wang Fig. 2 element 80 Col 4:11-53 note: the cameras can be mounted anywhere on the rack including in the longitudinal direction).

With respect to claims 4 and 12 Wang teaches a modular rack assembly, wherein the rack comprises one or more mounting holes therein, wherein the one or more mounting holes are configured for receipt of a securement device for securement of the rack assembly to the autonomous vehicle (Wang Col 4:11-53 note: although the term “holes” are not use, the taught brackets would inherently need holes to attach themselves).

With respect to claims 6, 14 and 19, Wang teaches a modular rack assembly, wherein the at least one sensor comprises a plurality of sensors selected from the group consisting of: a radar sensor, a LiDAR sensor, a video camera, and a night vision camera (Wang Col 4:11-53 at least camera).

With respect to claims 7 and 15 Wang teaches a modular rack assembly according to claim 1, wherein the rack is configured to be placed laterally across a roof of the vehicle (Wang Fig. 2 element 80 Col 4:32-53 note: the rack has a lateral component).

With respect to claim 16 Wang teaches a modular rack assembly, wherein the one or more corresponding couplings on the autonomous vehicle are provided on the roof (Wang Fig. 2 element 80 Col 4:32-53).

With respect to claim 17 Wang teaches a vehicle, wherein the one or more corresponding couplings are part of a cable connector assembly, the cable connector assembly being configured to receive one or more cables and/or wiring from the at least one sensor (Wang Col 4:11-53 “It is contemplated within the scope of the present invention that the camera 40 is operably coupled to the controller 50 utilizing either a wired or wireless technique”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Diehl (US 10,768,063).

With respect to claims 3 and 20, Wang does not explicitly teach wherein the selected vehicle is an autonomous truck.
Diehl teaches a sensor system for a vehicle wherein the selected vehicle is an autonomous truck (Diehl Col 1:36-47, 5:41-52).
Thus as shown above Wang teaches a base invention of a sensor rack and Diehl teaches using a sensor rack with an autonomous vehicle. These two references are analogous to one another because both are drawn to a sensor rack. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Wang to apply the teachings of Diehl because the teaching of using a sensor rack with an autonomous vehicle taught by Diehl was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a sensor rack taught by Wang to yield the advantage of allowing the invention to work with an vehicle thereby increasing its usability to and the results would have been predictable to one of ordinary skill in the art.

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 10,543,783) in view of Anderson (US 2005/0082862).

With respect to claims 5 and 13 Wang teaches a modular rack assembly, (Wang Fig. 2 element 80, Col 4:11-53), Diehl does not explicitly teach wherein the central opening is configured to receive cables and/or wiring from the at least one sensor therein. 
Anderson teaches a modular rack assembly, wherein the rail comprises a central opening along a length thereof (Anderson Fig. 6, element 48, 50 ¶[32]), the central opening configured to receive cables and/or wiring (Anderson Fig. 6, element 48, 50 ¶[32]). 
Thus as shown above Wang teaches a base invention of a modular rack assembly and Anderson teaches a modular rack assembly with a central opening configured to receive cables and/or wiring. These two references are analogous to one another because both are drawn to modular racks. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Wang to apply the teachings of Anderson because the teaching of a modular rack assembly with a central opening configured to receive cables and/or wiring taught by Anderson was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a modular rack assembly taught by Wang to yield the advantage of allowing the system to string wires in a safe place to prevent environmental damage and the results would have been predictable to one of ordinary skill in the art.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 10,543,783) in view of Wood (US 2019/0118814).

With respect to claim 9 Wang teaches wherein the rail is a longitudinal rail configured for attachment to a roof of the vehicle, wherein the longitudinal rail is positioned laterally across the roof of the vehicle (Wang Fig. 2 element 80 Col 4:32-53).
Wang does not clearly teach wherein a longitudinal axis of the longitudinal rail is parallel to a longitude of a windshield of the vehicle.
Wood teaches a modular rack assembly, wherein the rail is a longitudinal rail configured for attachment to a roof of the vehicle, wherein the longitudinal rail is positioned laterally across the roof of the vehicle such that a longitudinal axis of the longitudinal rail is parallel to a longitude of a windshield of the vehicle (Wood Fig. 1b element 126 ¶[31-32, 58]). It is noted that although Wood Figure 1b does not explicitly name the rail/rack element that the sensors are mounted on with an explicit reference numeral nor does Wood refer to the rail as being “laterally placed,” it can be clearly seen in in Figure 1b that Wood’s rail is a modular rack assembly wherein the rack is configured to be placed laterally across a roof of the autonomous vehicle wherein a longitudinal axis of the longitudinal rail is parallel to a longitude of a windshield of the vehicle and thus teaches the limitation of the claim.
Thus as shown above Wang teaches a base invention of a modular rack and Wood teaches a modular rack wherein the rack is configured to be placed laterally across a roof of the vehicle such that a longitudinal axis of the longitudinal rail is parallel to a longitude of a windshield of the vehicle. These two references are analogous to one another because both systems are drawn to mounting sensors on a vehicle. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Wang to apply the teachings of Wood because the teaching of a modular rack wherein the rack is configured to be placed laterally across a roof of the autonomous vehicle such that a longitudinal axis of the longitudinal rail is parallel to a longitude of a windshield of the vehicle taught by Wood was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a modular rack taught by Wang to yield the advantage of allowing the sensors to be mounted higher/lower as necessary for better coverage of that specific side and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 10 Wang as previously modified teaches a vehicle, wherein the rack comprises a longitudinal track, and, the at least one mounting bracket is configured for longitudinal movement along the longitudinal track for placement on the rail (Wang Fig. 2 element 80 Col 4:11-53 note: the cameras can be mounted anywhere on the rack including in the longitudinal direction).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767. The examiner can normally be reached 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.F/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665